RENDERED: OCTOBER 2, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0794-WC

DARRELL HILL                                                      APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-19-00423


WEBASTO; DANIEL CAMERON;
HON. GREG W. HARVEY,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                             APPELLEES


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

COMBS, JUDGE: Appellant, Darrell Hill (Hill), appeals an opinion of the

Workers’ Compensation Board (Board) affirming the dismissal of his claim by the

Administrative Law Judge (ALJ). Finding no error after our review, we affirm.
             Hill was employed by the Appellee, Webasto, to assemble sunroofs.

An April 25, 2018 accident/incident information report filed by Webasto reflects

that Hill’s left wrist was scraped by the edge of a track when a colleague was

removing an intertrack from a container. However, two days later, on April 27,

2018, Hill was first seen for medical treatment at Concentra. The history in the

Concentra records reflects that he was injured at home: “the patient presents today

with hit left arm on pole chasing kids, and cut his arm, but also having numbness

in hand. Self-reported.” Hill only went to Concentra one time. Ultimately, Hill

underwent a neuroma excision and nerve repair of the left superficial radial nerve

by Dr. Duggal at UK Orthopedic Surgery.

             On February 14, 2020, the ALJ rendered an opinion and order

dismissing the claim. The ALJ summarized Hill’s testimony as well as the medical

evidence and concluded that Hill’s injury had not been caused by the incident at

work. In relevant part, the opinion and order reflects as follows:

                   In this claim, there is a great deal of dispute as to
             whether Hill’s left wrist condition was caused by an
             incident at work. . . .

                     Hill is adamant he hurt himself at work. The ALJ
             does believe he suffered a scrape/cut to the left wrist as
             that is confirmed in the Defendant’s own report. The
             question is whether that incident caused his documented
             left wrist nerve injury. . . . There are multiple other
             histories given that include a September 20, 2019 note
             that records a history of “pain developed after a heavy
             piece of work equipment fell on his wrist in September of

                                          -2-
                 2018”; a history of left upper extremity trauma in March
                 2018 when a metal object struck the radial aspect of the
                 left wrist; an August 7, 2018 note reflects a history of a
                 March 2018 work injury “with a metal slab falling onto
                 the distal dorsal aspect of his left forearm . . . .”

                        There are a myriad of inconsistencies in the
                 testimony and different histories recorded by providers.
                 These are considered in determining whether Hill
                 suffered a lacerated superficial radial nerve at work on
                 April 25, 2018. Consistent with the opinion of Dr.
                 Burgess,[1] the ALJ is not persuaded by the totality of the
                 evidence that Hill’s injury, which is quite real, was
                 caused by a cut a [sic] work. The fact that there are
                 multiple histories given to providers with respect to date
                 and mechanism of injury is a real distinction.

                 Hill appealed to the Board, which affirmed the ALJ by an opinion

rendered on May 22, 2020, as follows in relevant part:

                         As the claimant in a workers’ compensation
                 proceeding, Hill had the burden of proving each of the
                 essential elements of his claim. Snawder v. Stice, 576
S.W.2d 276 (Ky. App. 1979). Because Hill was
                 unsuccessful in his burden, the question on appeal is
                 whether the evidence compels a different result. Wolf
                 Creek Collieries v. Crum, 673 S.W.2d 735 (Ky. App.
                 1984). “Compelling evidence” is defined as evidence
                 that is so overwhelming, no reasonable person could
                 reach the same conclusion as the ALJ. REO Mechanical
                 v. Barnes, 691 S.W.2d 224 (Ky. App. 1985).

                 ...

                       The ALJ clearly relied upon the history reported to
                 Dr. Ramirez at Concentra, along with Dr. Burgess’
                 opinions in dismissing the claim. He additionally noted

1
    Dr. Burgess did not believe that Hill’s condition was due to a work-related injury.

                                                  -3-
             the multiple inconsistencies in Hill’s testimony. We
             conclude the Concentra report and Dr. Burgess’ opinions
             constitute substantial evidence supporting the ALJ’s
             determination and a contrary result is not compelled.
             While Dr. Ramirez may not have had the incident report,
             he noted the history Hill provided to him. Dr. Burgess
             indicated he had reviewed the incident report, along with
             all of the other medical evidence of record. As noted
             above, substantial evidence supports the ALJ’s decision,
             and a contrary result is not compelled; therefore, we
             affirm.

             Hill appeals, contending that the Board erred in affirming the ALJ’s

decision because the incident report filed by Webasto is the most credible evidence

and compels a finding that Hill did, in fact, suffer a work-related injury and that the

Concentra records are erroneous. We do not agree. The ALJ stated that he

believed Hill “suffered a scrape/cut to the left wrist as confirmed in the

Defendant’s own report.” However, the ALJ did not believe that the incident was

the cause of Hill’s left wrist nerve injury. Thus, Hill failed in his burden of proof

in establishing causation.

             As our Supreme Court explained in Western Baptist Hospital v. Kelly,

827 S.W.2d 685, 687-88 (Ky. 1992),

             The function of further review of the [Board] in the Court
             of Appeals is to correct the Board only where [this Court]
             perceives the Board has overlooked or misconstrued
             controlling statutes or precedent, or committed an error in
             assessing the evidence so flagrant as to cause gross
             injustice.




                                          -4-
We perceive no such error. Therefore, we AFFIRM the opinion of the Workers’

Compensation Board.

           DIXON, JUDGE, CONCURS.

           MAZE, JUDGE, CONCURS IN RESULT ONLY.



BRIEF FOR APPELLANT:                   BRIEF FOR APPELLEE WEBASTO:

Thomas G. Polites                      Donald J. Niehaus
Lexington, Kentucky                    Lexington, Kentucky




                                     -5-